DETAILED ACTION
This is responsive to the RCE filed 04 May 2022.
Claims 21-39 and 41 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Singh discloses a system for data transmissions over a computer network, comprising:
a data processing system comprising one or more processors and memory; a natural language processor component executed by the data processing system to:
receive, from a client device, data packets comprising an input audio signal (“Illustrated in FIG. 1 are client devices 100 and 102 that are able to establish a communication session via a network 103. As used herein, a communication session is a session carried out by at least two parties where the parties conduct a speech dialogue”, [0013], see also [0042] and [0054]); and 
parse the input audio signal to identify a request (changing a communication quality of a communication session) and a keyword (a phrase) associated with the request (“a system for changing a communication quality of a communication session based on a meaning of speech data includes means for parsing speech data exchanged between clients participating in a communication session”, [0014], see also [0017] and “the service quality analyzer component 108 can be configured to determine a meaning of the parsed speech data for identifying a service quality indicator for the communication session by identifying a phrase from recognized speech. Such phrases can include, for example, "hello", "huh", "can't hear you", "can you hear me?", "are you there?", and the like”, in [0032]), wherein the request is indicative of at least one of intent or subject matter (meaning) of the input audio signal (“changing a communication quality of a communication session based on a meaning of speech data”, [0014]);
determine a characteristic based on the input audio signal; generate a quality signal based on the characteristic (“Service quality analyzer component 108 receives the parsed speech data from parser component 104 and is configured to identify service quality indicators based on the determined meaning of the parsed speech data”, [0037], see also [0026]); and
select a content item based on the keyword and the quality signal as claimed (“the client 100 can send an indication to second communication device used in the communication session for changing the communication quality via the second communication device to change communication quality. For example, a message can be sent to the other user/participant in a communication session to inform the other user that the speech quality is poor”, [0052]), wherein the keyword is associated with a content group (“Such phrases can include, for example, "hello", "huh", "can't hear you", "can you hear me?", "are you there?", and the like”, in [0032]). 
However, Singh, alone or in combination with the prior art of record, does not disclose parsing the input audio signal to identify a request and a keyword associated with the request, wherein the request is indicative of a request for a service associated with a service provider; determining that the service provider is unable to provide the requested service; providing a response indicative of the service provider being unable to provide the requested service; identifying a user sentiment based on the response indicative of the service provider being unable to provide the requested service;  generating a quality signal based on the service provider being unable to provide the service; and selecting a content item based on the quality signal as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657